IN THE

               SUPREME COURT OF THE STATE OF ARIZONA

             BILL AND SUE BEVERAGE, HUSBAND AND WIFE,
                         Plaintiffs/Appellants,

                                   v.

     PULLMAN & COMLEY, LLC; D. ROBERT MORRIS, AN INDIVIDUAL
                      Defendants/Appellees.

                          No. CV-13-0170-PR
                         Filed January 24, 2014

          Appeal from the Superior Court in Maricopa County
               The Honorable Colleen L. French, Judge
                         No. CV2011-091442
                            REVERSED

            Appeal from the Court of Appeals, Division One
                    232 Ariz. 414, 306 P.3d 71 (2013)
                              AFFIRMED

COUNSEL:

Leo R. Beus (argued), A. Erin McGuinness, and Abigail M. Terhune, Beus
Gilbert, P.L.L.C., Phoenix, for Bill and Sue Beverage

Don P. Martin (argued) and Michael S. Catlett, Quarles & Brady, L.L.P.,
Phoenix, for Pullman & Comley, L.L.C., and D. Robert Morris

Andrew J. Petersen, Humphrey & Petersen, P.C., Tucson, for Amicus
Arizona Association of Defense Counsel

Stanley G. Feldman, Haralson, Miller, Pitt, Feldman & McAnally, P.L.C.,
Tucson, and David L. Abney, Knapp & Roberts, P.C., Scottsdale, for Amici
Arizona Association for Justice/Arizona Trial Lawyers Association
                          BEVERAGE V. PULLMAN
                            Opinion of the Court


CHIEF JUSTICE BERCH authored the opinion of the Court, in which VICE
CHIEF JUSTICE BALES, JUSTICE PELANDER, JUSTICE BRUTINEL, and
JUSTICE TIMMER joined.

CHIEF JUSTICE BERCH, opinion of the Court:

¶1             This Court granted review to determine whether the court of
appeals erred in concluding that Arizona courts have specific jurisdiction
over a Connecticut lawyer and law firm retained by Arizona residents to
provide an opinion letter regarding a tax-shelter transaction.
¶2             After considering the briefs and oral arguments, we
conclude that the court of appeals did not err and that Arizona courts
have jurisdiction over the defendants in this case. That court’s opinion
respected Arizona’s rule permitting the liberal exercise of personal
jurisdiction, see Ariz. R. Civ. P. 4.2(a) (granting extraterritorial jurisdiction
“to the maximum extent permitted by the Constitution of this state and
the Constitution of the United States”), properly extrapolated from this
Court’s opinion in Planning Group of Scottsdale, L.L.C. v. Lake Mathews
Mineral Properties, Ltd., 226 Ariz. 262, 268 ¶ 25, 270 ¶ 37, 246 P.3d 343, 349,
351 (2011), and otherwise applied the proper tests and analyzed relevant
authorities. See Beverage v. Pullman & Comley, 232 Ariz. 414, 416-21 ¶¶ 3-
28, 306 P.3d 71, 73-78 (App. 2013).
¶3             We offer one minor clarification. The court of appeals
observed that the Pullman defendants “sought Arizona-specific
information” and “used these pieces of Arizona-based information to craft
an opinion letter.” Id. at 420 ¶ 22, 306 P.3d at 77. These contacts are more
precisely termed “Arizona-client-specific contacts” because they relate not
to Arizona, but rather to the Beverages, who were at all relevant times
Arizona residents.        For example, the tax opinion letter included
information about the parties and entities involved in the Beverages’ tax-
shelter transaction, the amounts loaned and the terms of repayment, and
the Beverages’ reason for entering into the transaction. Although this
information is better characterized as “Arizona-client-specific” than
“Arizona-specific,” that minor clarification does not alter our conclusion
that the court of appeals properly analyzed the defendants’ Arizona
contacts.
¶4             Because we agree with the court of appeals’ jurisdictional
analysis, we affirm the opinion of the court of appeals, as clarified.



                                       2